DETAILED ACTION
1.    	This action is responsive to communication filed on 14 September 2020, with acknowledgement of an original application filed on 31 July 2018.

Status of Claims
2.    	Claims 1 and 4-20 are currently pending. Claim 1 is in independent forms. Claims 1 and 4 has been Amended. Claims 2-3 has been cancelled.

Response to Arguments
3.    	Applicant's arguments with the 35 USC 112(f) and the 35 USC 112(b) is sufficient to overcome the rejection of claims 1-20 under 35 U.S.C. § 112(f) and 35 USC 112(b), the rejection is withdrawn.

Response to Arguments
4.    	Applicant's arguments filed on 14 September 2020 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itasaka et al. US Patent Application Publication No. 2018/0133547 (hereinafter Itasaka) in view of Minami et al. US .
Regarding claim 1, Itasaka discloses an information management apparatus (Fig. 1, element 1000) comprising: 
“an acquisition unit (Fig. 1, Information acquisition unit 300), which comprises a sensor (Fig. 1, biological sensor information acquisition unit 310) acquires biological information for specifying a mental state during a specific operation of a user having authority over the specific operation for information” (see Itasaka par. 0054, the information acquisition unit 300 has a biological sensor information acquisition unit 310 which acquires biological sensor detection data detected by the biological sensor 100 and generates biological information that enables generation of mental information); 
 Itasaka does not explicitly discloses a control unit, which comprises one or plural processors, performs control such that output of the information is suppressed in a case where the mental state specified by the acquired biological information is not within a preset normal range; wherein the acquisition unit acquires the biological information in a period from reception of an operation of displaying the information on a display until an operation of finishing the information display is received.
However, in analogues art Minami discloses a control unit that performs control such that output of the information is suppressed in a case where the mental state specified by the acquired biological information is not within a preset normal range (see Minami par.  0162-0163, an occurrence of a mistake by the user related to the transmission job can be suppressed while preventing user's work efficiency from being significantly reduced. when it is determined that the user is in an off-normal state and the user's off-normal level is greater than the predetermined level, the user is requested to confirm the N number (N=3 in this example), which is relatively large, of the confirmation items (compared to the M number (M=1 in this example) of the confirmation items in the first type confirmation request process). In other words, to the user whose off-normal level is greater than the predetermined level, a confirmation of more confirmation items is requested compared to the M number of the confirmation items of a case where the off-normal level is smaller than the predetermined level. This can further suppress an occurrence of a mistake by the user related to the transmission job); wherein the acquisition unit acquires the biological information in a period from reception of an operation of displaying the information on a display until an operation of finishing the information display is received (see Minami par. 0056-0057, when it is determined that the user is in an off-normal state, the job control unit 16 performs a confirmation request process to request the user to confirm the transmission job. More specifically, the job control unit 16 works together with the display control unit 13 and displays the confirmation screen 300 (see FIG. 6 and the like) on the touch panel 25 of the MFP 10. Then, when the transmission job is confirmed on the confirmation screen 300 (when a confirmation completion operation that indicates an intention that the confirmation is completed is applied by the user), the job control unit 16 works together with the communication control unit 11 and the like and transmits the transmission target data, the acquisition unit 17 works together with the wearable terminal 50 and acquires biological information of the user who has instructed an execution of the transmission job (and is wearing the wearable terminal 50)). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka in order to provide a technology that can suppress an occurrence of a mistake by a user related to the transmission job (see Minami par. 0007).
Itasaka in view of Minami does not explicitly discloses acquires the biological information in a period in which information which is not allowed to be disclosed to a third party is displayed among pieces of the information.
(see Abe par. 0008-0009, information pertaining to a living body (biological information) such as a fingerprint and veins can be applied to avoid spoofing since the subject of the authentication is the information separate from the terminal. Since biological information is said to be invariable throughout one's lifetime and has such properties as being unable to modify as needed, third-party access thereto needs to be controlled more severely than to passwords which can be selected arbitrarily).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Abe into the system of Itasaka and Minami in order to include a biological information is said to be invariable throughout one's lifetime and has such properties as being unable to modify as needed, third-party access thereto needs to be controlled more severely than to passwords which can be selected arbitrarily (see Abe par. 0009).

 Regarding claim 4, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 1, 
Minami further discloses an operation unit, which comprises a touch button gives an instruction for stopping acquisition of the biological information in the acquisition unit (see Minami par. 0113-0115, When a confirmation completion operation indicating an intention that the confirmation of the destination of the transmission target data (the scan data) is completed is given by the user U1 (when a pressing operation on the "confirmation" button 311 is accepted), the confirmation request process related to the transmission job (the e-mail transmission job in this example) (step S32 (S19)) ends).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka and Abe (see Minami par. 0113).

Regarding claim 5, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 4, 
Minami further discloses wherein, in a case where the mental state specified by the biological information is within a preset normal range, the acquisition unit stops acquisition of the biological information in response to a stopping instruction from the operation unit (see Minami par. 0102-0103, when it is determined that the acquired heart rate (the heart rate of the user U1) is smaller (lower) than the threshold value TH1 (the reference value) in step S31, the MFP 10 determines that the state of the user U1 is in a normal state).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka and Abe in order to provide a confirmation screen displays a "confirmation" button that accepts a confirmation completion operation indicating an intention that the destination of the transmission target data is confirmed (see Minami par. 0113).

Regarding claim 6, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 4, 
Minami further discloses wherein, in a case where the acquisition unit stops acquisition of the biological information in response to a stopping instruction from the operation unit, the control unit suppresses output of the information (see Minami par. 0124, a confirmation related to the transmission job is not requested to a user who is mentally stable (a user who is not likely to make a mistake related to the transmission job), and a confirmation related to the transmission job is requested only to a user who is mentally stable (a user who is likely to make a mistake related to the transmission job). Thus, an occurrence of a mistake related to the transmission job by the user can be suppressed while suppressing the reduction of user's work efficiency).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka and Abe in order to provide a technology that can suppress an occurrence of a mistake by a user related to the transmission job (see Minami par. 0007).
Regarding claim 7, Itasaka in view of Minami in further view of Abe discloses the information
management apparatus according to claim 1, 
Abe further discloses wherein the acquisition unit acquires the biological information in a case where a third party not having authority over the specific operation for the information is present near the user (see Abe par. 0008-0009, if a terminal simply stores a user account and a password into a memory unit inside, a third party might use the user account and the password to receive services, pretending to be an authorized user, i.e., spoofing. There is therefore a need to control third-party access to the user account and the password).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Abe into the system of Itasaka and Minami in order to include a biological information is said to be invariable throughout one's lifetime and has such properties as being unable to modify as needed, third-party access thereto needs to be controlled more severely than to passwords which can be selected arbitrarily (see Abe par. 0009).
Regarding claim 8, Itasaka in view of Minami in further view of Abe discloses the information

Abe further discloses wherein the acquisition unit acquires the biological information in a case where the third party visually recognizes a display on which the information is displayed (see Abe par. 0009, Since biological information is said to be invariable throughout one's lifetime and has such properties as being unable to modify as needed, third-party access thereto needs to be controlled more severely than to passwords which can be selected arbitrarily).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Abe into the system of Itasaka and Minami in order to include a biological information is said to be invariable throughout one's lifetime and has such properties as being unable to modify as needed, third-party access thereto needs to be controlled more severely than to passwords which can be selected arbitrarily (see Abe par. 0009).

Regarding claim 9, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 1, 
Minami further discloses wherein the control unit suppresses output of the information by masking the information (see Minami par. 0164, the confirmation item in the first type confirmation request process may not overlap with any of the confirmation items in the second type confirmation request process. In other words, in the first type confirmation request process and second type confirmation request process, a confirmation of confirmation items which are different from one another may be requested to the user).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka and Abe in order to provide a technology that can suppress an occurrence of a mistake by a user related to the transmission job (see Minami par. 0007).

Regarding claim 10, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 9, 
Abe further discloses wherein the control unit suppresses output of the information by masking the information in a case where a third party not having authority over the specific operation for the information is present near the user (see Abe par. 0008-0009, if a terminal simply stores a user account and a password into a memory unit inside, a third party might use the user account and the password to receive services, pretending to be an authorized user, i.e., spoofing. There is therefore a need to control third-party access to the user account and the password).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Abe into the system of Itasaka and Minami in order to include a biological information is said to be invariable throughout one's lifetime and has such properties as being unable to modify as needed, third-party access thereto needs to be controlled more severely than to passwords which can be selected arbitrarily (see Abe par. 0009).

Regarding claim 11, Itasaka in view of Minami in further view of Abe discloses the information
management apparatus according to claim 10, 
Abe further discloses wherein the control unit suppresses output of the information by masking the information in a case where the third party visually recognizes a display on which the information is displayed (see Abe par. 0009, Since biological information is said to be invariable throughout one's lifetime and has such properties as being unable to modify as needed, third-party access thereto needs to be controlled more severely than to passwords which can be selected arbitrarily).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Abe into the system of Itasaka and Minami (see Abe par. 0009).
Regarding claim 12, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 1, 
Minami further discloses wherein the control unit suppresses output of the information by outputting another piece of information instead of the information (see Minami par. 0164, the confirmation item in the first type confirmation request process may not overlap with any of the confirmation items in the second type confirmation request process. In other words, in the first type confirmation request process and second type confirmation request process, a confirmation of confirmation items which are different from one another may be requested to the user).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka and Abe in order to provide a technology that can suppress an occurrence of a mistake by a user related to the transmission job (see Minami par. 0007).

Regarding claim 13, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 12, 
Abe further discloses wherein the control unit suppresses output of the information by outputting another piece of information instead of the information in a case where a third party not having authority over the specific operation for the information is present near the user (see Abe par. 0008-0009, if a terminal simply stores a user account and a password into a memory unit inside, a third party might use the user account and the password to receive services, pretending to be an authorized user, i.e., spoofing. There is therefore a need to control third-party access to the user account and the password).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Abe into the system of Itasaka and Minami in order to include a biological information is said to be invariable throughout one's lifetime and has such properties as being unable to modify as needed, third-party access thereto needs to be controlled more severely than to passwords which can be selected arbitrarily (see Abe par. 0009).
 Regarding claim 14, Itasaka in view of Minami in further view of Abe discloses the information
management apparatus according to claim 1, 
Minami further discloses wherein the control unit cancels suppression of output of the information in a case where the mental state transitions from an outside of the normal range to an inside of the normal range (see Minami par. 0063, the biological information is information that changes over time according to user's mental condition (frustrated condition, rushing condition, or the like) and/or physical condition. Here, the wearable terminal 50 is also referred to as a "biological information detection device" that detects user's biological information).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka and Abe in order to provide a technology that can suppress an occurrence of a mistake by a user related to the transmission job (see Minami par. 0007).

Regarding claim 15, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 10, 
(see Minami par. 0124, a confirmation related to the transmission job is not requested to a user who is mentally stable (a user who is not likely to make a mistake related to the transmission job), and a confirmation related to the transmission job is requested only to a user who is mentally stable (a user who is likely to make a mistake related to the transmission job). Thus, an occurrence of a mistake related to the transmission job by the user can be suppressed while suppressing the reduction of user's work efficiency).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka in order to provide a technology that can suppress an occurrence of a mistake by a user related to the transmission job (see Minami par. 0007).

Regarding claim 16, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 10, 
Abe further discloses wherein the control unit cancels suppression of output of the information in a case where the third party does not visually recognize a display on which the information is displayed (see Abe par. 0009, Since biological information is said to be invariable throughout one's lifetime and has such properties as being unable to modify as needed, third-party access thereto needs to be controlled more severely than to passwords which can be selected arbitrarily).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Abe into the system of Itasaka and Minami in order to include a biological information is said to be invariable throughout one's lifetime and has such properties as being unable to modify as needed, third-party access thereto needs to be controlled more severely than to passwords which can be selected arbitrarily (see Abe par. 0009).

Regarding claim 17, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 1, 
Minami further discloses wherein the control unit suppresses output of the information in a case where a terminal outputting the information has moved (see Minami par. 0158, a confirmation screen 330 to request the user to confirm to prevent the original related to the e-mail transmission job from being remained (prior confirmation). The confirmation screen 330 displays a "confirmation" button 331 to accept a confirmation completion operation indicating an intention that the original on the original discharge tray or flat glass has been removed (a confirmation that the original is not remained is completed)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka and Abe in order to provide a technology that can suppress an occurrence of a mistake by a user related to the transmission job (see Minami par. 0007).

Regarding claim 18, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 1, 
Minami further discloses wherein the control unit suppresses output of the information by sending a notification to a manager (see Minami par. 0215, the MET 10 performs actions basically similarly to FIG. 4 and the like. Here, the MFP 10 transmits a transmission request of the biological information of the user U1 (a biological information notification request (step S15)) to the server 80, not to the wearable terminal 50). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka and Abe (see Minami par. 0096).

Regarding claim 19, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 1, 
Minami further discloses wherein the control unit notifies the user of acquisition of the biological information in response to the specific operation of the user (see Minami par. 0215-0216, When the transmission request is received, the server 80 extracts the biological information of the user U1, which is measured at the time corresponding to the desired point of time of measuring specified in the specification information (for example, within a certain period of time including the desired point of time of measuring, for example) from the biological information (the biological information acquired from the wearable terminal 50 every certain period of time period and stored, for example) stored in the server 80, in response to the transmission request).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka and Abe in order to provide an MFP transmits biological information notification request to the wearable terminal (see Minami par. 0096).

Regarding claim 20, Itasaka in view of Minami in further view of Abe discloses the information management apparatus according to claim 19, 
Minami further discloses wherein the notification includes at least one of a risk due to leakage of the information or information regarding a person having a predetermined relationship with the user (see Minami par. 0096-0098, the MFP 10 firstly transmits biological information notification request to the wearable terminal 50 via the near field communication (step S15). Next, when the biological information notification request is received, the wearable terminal 50 measures (detects) biological information (a heart rate in this example) of the user U1 by using the biological information detection unit 57 (step S16)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Minami into the system of Itasaka and Abe in order to provide an MFP transmits biological information notification request to the wearable terminal (see Minami par. 0096).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL AMBAYE/Examiner, Art Unit 2433    


/WASIKA NIPA/Primary Examiner, Art Unit 2433